Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to papers filed June 10, 2021. Applicant’s reply to the restriction/election requirement of March 22, 2021 has been entered. Claims 1-20 have been canceled; and claims 21-40 have been newly added. Claims 21-40 are pending. 
Priority
Applicant’s claim for the benefit as a division of prior-filed U.S. Patent Application No. 15/927,257, filed March 21, 2018, which claims the benefit of prior-filed U.S. Provisional Patent Application No. 62/480,296, filed March 31, 2017 under 35 U.S.C. 119(e), is acknowledged. 
Election/Restrictions
Applicant’s elections of i) “article” as the species of entity to which the composition is applied, ii) “bait holder” as the species of article, iii) “solution” as the species of composition form, and iv) “garlic” as the species of further constituent are all acknowledged. The Examiner has determined that claims 21, 22, 26, 28-31, and 37-40 to read on the elected subject matter. 
Accordingly, claims 23-25, 27, and 32-36 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected subject matter, there being no allowable generic or linking claim. Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
without traverse in the reply filed on June 10, 2021. Claims 21, 22, 26, 28-31, and 37-40 are currently under examination. 
Abstract
The abstract of the disclosure is objected to for the following reason:
1. The abstract should be a concise summary of the key technical aspects of the invention which are new to the art to which the invention pertains. If the invention pertains to a method, the abstract should summarize the key requisite active steps. 
2. The abstract merely discloses compositions containing herbs and essential oils, and methods of repelling insects with herbs and essential oils. All of this is generally well known in the art, and thus is nothing new to the art. 
3. The abstract should not refer to purported merits or speculative applications of the invention, and should not compare the invention with the prior art. Hence, Applicant is advised to delete the last lime of the abstract.
Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 22 is objected to for the following reasons:
1. The enumerated group recites various pairs of elements that are substantial duplicates of one another, e.g. “garment” and “clothing”, “net” and “netting”, “fabric” and “fiber”, and even “cloth” and “clothing”. 
Appropriate correction is required.
Double Patenting Objection
Claim 40 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 38. Claim 40 stipulates that the composition does not contain a toxic insecticide, 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21, 22, 26, 28-31, and 37-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
The claims are merely directed to repelling insects, such as bees, by providing black pepper, tea tree oil, and garlic in a “bait holder” (i.e., any generic device, holder, or container). 
Black pepper, tea tree oil, and garlic are natural ingredients which are found in nature. The generic “article”, e.g. a “bait holder” (i.e. any generic device, holder, or container), can be e.g. a natural biological material (e.g. wood). None of the various constituent elements have been genetically modified or are otherwise modified into a form or function by the hand of man to have a markedly different characteristic or function that is significantly different from that found in nature. There is no machine and there is no transformation. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 26, and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 22 recites at least one the broad recitation (e.g. garment) and the claim also recites at least one corresponding narrower limitation (e.g. belt) that falls within the broad limitation.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
Claim 26 is indefinite for at least the following:
1. Claim 26 stipulates that the composition is “formulated as” e.g. a solution, suspension, etc. One of ordinary skill in the art cannot definitively ascertain whether the composition is necessarily in one of the enumerated forms. Indeed, “formulated as” appears to be different in scope than “is”, and would even appear to describe a product-by-process limitation, in which case the composition in final form may not be so limited. 
2. Claim 26 recites at least one the broad recitation (e.g. “spray”) and the claim also recites at least one corresponding narrower limitation (e.g. solution, suspension) that falls within the broad limitation.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
Claims 38 and 40, each of which depends from claim 21, stipulates in a wherein clause that “the composition does not kill the insect” and “the composition does not comprise a “toxic insecticide”, respectively, which renders the claim indefinite for at least the following reasons:
1. Claim 21 requires that the composition contain e.g. black pepper, which is known to be a toxic insecticide that does kill the insect, at least under certain conditions, such as when the black pepper comes into direct contact with the insect. 
2. One of ordinary skill in the art thus cannot definitively ascertain the metes and bounds of “does not kill the insect” and “toxic insecticide”. For example, is the limitation “the composition does not kill the insect” merely a statement of intended use, i.e. simply meaning that the composition is not directly applied to an insect, but rather is just laid out at a location to thus repel the insect? Does “toxic insecticide” mean “toxic” to the insect, or, rather, toxic to a mammal (e.g. in view of claim 39). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
I. Claims 21, 22, 26, 28, 29, and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Hwan (Brazilian Patent Application Pub. No. BR 200701938A2), in view of Rademacher (Garden Guides [online]; 2010), and Watson (She Knows [online]; 2012).
Applicant Claims
Applicant’s elected subject matter is directed to a method of repelling an insect from an article comprising applying a composition comprising black pepper and tea tree 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Hwan discloses a device or holder that contains an insect repellent composition based on one or more essential oils.
Rademacher discloses that black pepper is an effective insect repellant that keeps insects away in part because the insects don’t like the smell or the irritation that black pepper can cause to them; and that the black pepper can be combined with a solvent (e.g. water) in a container (e.g. sprayer). 
Watson discloses that tea tree oil is one of the best natural ways to repel bees and wasps, and that tea tree oil can be applied to any area one would like the bees to avoid. 
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Hwan does not explicitly disclose that the insect repellent composition contains black pepper and crushed garlic, and that the essential oil is tea tree oil. These deficiencies are cured by the teachings of Rademacher and Watson. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Hwan, Rademacher, and Watson, outlined supra, to devise Applicant’s presently claimed method of repelling insects, including bees. 

In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
II. Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Hwan (Brazilian Patent Application Pub. No. BR 200701938A2), in view of Anonymous (1mhowto [online]; 2015) and Stearns (Recycle Nation [online]; 2015).
II. Applicant Claims

II. Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Hwan discloses a device or holder that contains an insect repellent composition based on one or more essential oils.
Rademacher discloses that black pepper is an effective insect repellant that keeps insects away in part because the insects don’t like the smell or the irritation that black pepper can cause to them; and that the black pepper can be combined with a solvent (e.g. water) in a container (e.g. sprayer). 
Watson discloses that tea tree oil is one of the best natural ways to repel bees and wasps, and that tea tree oil can be applied to any area one would like the bees to avoid. 
Stearns discloses that crushed garlic is a great natural bee repellent that keep bees away without killing them. 
II. Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Hwan does not explicitly disclose that the insect repellent composition contains black pepper and crushed garlic, and that the essential oil is tea tree oil. These deficiencies are cured by the teachings of Rademacher, Watson, and Stearns. 
II. Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Hwan, Rademacher, Watson, and Stearns, outlined supra, to devise Applicant’s presently claimed method of repelling insects, including bees. 
Hwan discloses a device or holder that contains an insect repellent composition based on one or more essential oils. Since Rademacher discloses that black pepper is an effective insect repellant that can be combined with a solvent (e.g. water) in a container (e.g. sprayer), since Watson discloses that tea tree oil is one of the best natural ways to repel bees and wasps, and that tea tree oil can be applied to any area one would like the bees to avoid, and since Stearns discloses that crushed garlic is a great natural bee repellent that keep bees away without killing them, one of ordinary skill in the art would thus be motivated to apply a composition comprising black pepper, crushed garlic, and tea tree oil to the Hwan device or holder; wherein the composition can be “formulated as” a solution, with the reasonable expectation that insects including bees will be successfully repelled from the device or holder. 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320.  The examiner can normally be reached on Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/DAVID BROWE/Primary Examiner, Art Unit 1617